Mathews, J.
. . . . delivered the opinion of the court* This suit is brought against the defendant as tutor of the minor heirs of Thomas L. Harman, who became surety for Geo. M. Ogden, on a bond executed in favor of the plaintiff, in consequence of a writ of error which the said Ogden had obtained in the district court of the United States for the Lou« isiana district, to cause a judgment which had been rendered against him, to oe re-examined ⅛ the supreme court, &«* This judgment wafc *15affirmed by the tribunal in the last resort, with costs; and for the amount thereof, the parish court, in the present instance, gave judgment, with interest from the judicial demand, &c* from which the plaintiff appealed.
The error, of which he complains, in the judgment of the court below, is, that legal in* terest was not allowed on tht moirfof the judgment which he had obtained in the dis* trict court of the United States, from the time when said judgment was rendered.
We have searched in vain for any law^ either of the Unind States, or of this state, ancient or modern, which gives interest on judg* ments as a legal right. According to the 23d section of the judiciary act of congress, passed in 1789, the supreme court is authorised, on an affirmance of a judgment, to decree to the respondent in error just damages for his delay, i^c. In the case of Saunders vs. Ogden, the judgment was affirmed wbhout damages; and as there is no law which declares that judgments shall bear interest, we cannot, in this respect, perceive any error in the judgment of the parish court.
The record contains several bills of exceptions taken by the defendant; but as he took *16appeal, and claims no benefit under that of \ the plaintiff, the questions relating to these ex« cept¡ongj neetj not be examined.
Straw!)ridge for the plaintiff—Grymes for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed; and that the appellant pay the costs of this appeal; those of the court below to be borne by the appellee,